Title: From Alexander Hamilton to Timothy Pickering, 26 December 1795
From: Hamilton, Alexander
To: Pickering, Timothy



Dear Sir:
New York, Dec. 26th, 1795.

Mr. Cutting has given to me a perusal of his papers, respecting his agency in revealing our seamen from British impress. He wished my opinion professionally respecting the validity of his claim, which I declined to give, because it would contradict certain maxims I have prescribed to myself with regard to public questions pending while I was part of the administration.
But there are reasons which induce me to convey to you privately my view of the subject.
It appears to me clearly established that Mr. Cutting rendered a very meritorious and an important service to the United States. Its value is not to be estimated merely by the number of persons relieved, but by the influence of the exertion upon other cases—indeed upon our trade generally with the English ports at the juncture. It is also a service very interesting to the feelings of all our citizens—and there was certainly much good zeal and address displayed upon the occasion. It sufficiently appears, too, that the nature of the case must have involved considerable expense, and in ways which frequently would not admit of after authentication.

Under these circumstances I feel a strong impression that it is of the policy as well as of the justice of the government to go lengths in giving satisfaction to Mr. Cutting. ’Tis a case which calls for liberality, not scrupulous or prying investigation. Mr. Cutting’s own testimony from necessity ought to be received as to expenditures. This observation, to be sure, has reasonable limits. But still the case demands that the testimony should be received with influential effect.
Mr. Dorhman is an example of similar compensation in circumstances not unlike. Our own citizen has not an inferior claim.
What has been hitherto done for Mr. Cutting appears to be manifestly inadequate. If it could be supposed that there was risk of doing too much, it is of the reputation of the government that the error should be on that side. Care ought to be taken that a zealous citizen, who has rendered real service, should not be out of pocket, and out of reputation, too, by his bargain. I include a reasonable compensation for service as well as reimbursement of expenses.
These ideas will, I am sure, be received as they are intended.
